Exhibit 10.2
AMERICAN SUPERCONDUCTOR CORPORATION
Amended and Restated Executive Severance Agreement
     THIS AMENDED AND RESTATED EXECUTIVE SEVERANCE AGREEMENT (this “Agreement”)
by and between American Superconductor Corporation, a Delaware corporation (the
“Company”), and Daniel P. McGahn (the “Executive”) is made as of May 24, 2011
(the “Effective Date”).
     WHEREAS, the Executive and the Company have previously entered into that
certain Amended and Restated Executive Severance Agreement, dated as of
December 23, 2008, as amended (the “Prior Agreement”);
     WHEREAS, the Board of Directors of the Company (the “Board”) has determined
it is in the best interests of the Company and its stockholders to amend and
restate the Prior Agreement in connection with the Executive’s appointment to
the position of President and Chief Executive Officer of the Company;
     WHEREAS, the Company and the Executive acknowledge and agree that the
benefits described in this Agreement are not intended to, and shall not,
constitute a severance plan, and shall confer no benefit on anyone other than
the parties hereto; and
     WHEREAS, the Company and the Executive desire to amend and restate the
Prior Agreement as set forth herein.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Executive and the Company hereby
agree as follows:
     1. Definitions.
     As used herein, the following terms shall have the following respective
meanings:
          1.1 “Change in Control” means an event or occurrence set forth in any
one or more of subsections (a) through (c) below:
               (a) the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 50% or more of either (x) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (y) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, or (ii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company; or

 



--------------------------------------------------------------------------------



 



               (b) the Continuing Directors (as defined below) no longer
constituting a majority of the Board (or, if applicable, the Board of Directors
of a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (i) who was a member of the Board on the
Effective Date or (ii) who was nominated or elected subsequent to the Effective
Date by at least a majority of the directors who were Continuing Directors at
the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (ii) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board; or
               (c) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of related transactions (a “Business Combination”), other than a
Business Combination in which all or substantially all of the individuals and
entities who were the beneficial owners of the Outstanding Company Common Stock
and Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, immediately following such
Business Combination, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the resulting
or acquiring corporation in such Business Combination (which shall include,
without limitation, a corporation which as a result of such transaction owns the
Company or substantially all of the Company’s assets either directly or through
one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, respectively.
          1.2 “Change in Control Date” means the first date during the Term (as
defined in Section 2) on which a Change in Control occurs.
          1.3 “Cause” means:
               (a) the Executive’s failure to perform his reasonable assigned
duties to the standards reasonably required by the Company (other than any such
failure resulting from incapacity due to physical or mental illness), which
failure is not cured within 30 days after a written notice is received by the
Executive from the Company describing in reasonable detail the manner in which
the Board of Directors believes the Executive has not performed the Executive’s
duties to the standards reasonably required by the Company; or
               (b) the Executive’s willful engagement in illegal conduct or
gross misconduct that is materially injurious to the Company. For purposes of
this Section 1.3(b), no act or failure to act by the Executive shall be
considered “willful” unless it is done intentionally and without reasonable
belief that the Executive’s action was in the best interests of the Company.

2



--------------------------------------------------------------------------------



 



          1.4 “Good Reason” means the occurrence, without the Executive’s
written consent, of any of the following events or circumstances:
               (a) a material diminution in the Executive’s base compensation;
or
               (b) a material diminution in the Executive’s authority, duties,
or responsibilities; or
               (c) a material change in the geographic location at which the
Executive must perform his duties; or
               (d) any other action or inaction of the Company which constitutes
a material breach by the Company of this Agreement.
     Any termination by the Executive for Good Reason shall be communicated by
means of a written notice delivered by the Executive to the Company within
90 days of the initial existence of the occurrence or condition on which the
Executive bases his claim for Good Reason. If the condition is capable of being
corrected, the Company shall have 30 days during which it may remedy the
condition (the “Cure Period”). Notwithstanding the occurrence of any such event
or circumstance, such occurrence shall not be deemed to constitute Good Reason
if such event or circumstance has been fully corrected within the Cure Period
and the Executive has been reasonably compensated for any losses or damages
resulting therefrom. If the condition is not corrected, the Executive must leave
employment within one (1) year after the Company fails to cure the condition
giving rise to the Executive’s claim for Good Reason during the Cure Period.
          1.5 “Disability” means the Executive’s absence from the full-time
performance of the Executive’s duties with the Company for 180 consecutive
calendar days as a result of incapacity due to mental or physical illness which
is determined to be total and permanent by a physician selected by the Company
or its insurers and acceptable to the Executive or the Executive’s legal
representative.
          1.6 “Severance Period” shall mean the period of 24 months immediately
following the Date of Termination.
     2. Term of Agreement. This Agreement, and all rights and obligations of the
parties hereunder, shall take effect upon the Effective Date and shall expire
upon the first to occur of (a) the expiration of the Term (as defined below) if
neither a termination of employment covered by Section 4.1(a) below nor a Change
in Control occurred during the Term, or (b) the fulfillment by the Company and
the Executive of all of their respective obligations under this Agreement
following a termination of the Executive’s employment with the Company. “Term”
shall mean the period commencing as of the Effective Date and continuing in
effect through March 31, 2015; provided, however, that commencing on April 1,
2012 and each April 1 thereafter (each hereinafter referred to as a “Renewal
Date”), the Term shall be automatically extended for one additional year so as
to terminate four years from such Renewal Date, unless at least 90 days prior to
such Renewal Date, the Company shall have given the Executive written notice
that the Term will not be extended.
     3. Employment Status; Termination Following Change in Control.

3



--------------------------------------------------------------------------------



 



          3.1 Not an Employment Contract. The Executive acknowledges that this
Agreement does not constitute a contract of employment or impose on the Company
any obligation to retain the Executive as an employee and that this Agreement
does not prevent the Company or the Executive from terminating his employment at
any time, before or after a Change in Control.
          3.2 Termination of Employment.
               (a) Any termination of the Executive’s employment by the Company
at any time during the Term or at any time after the Change in Control Date, or
by the Executive within 12 months following the Change in Control Date (other
than due to the death of the Executive) shall be communicated by a written
notice to the other party hereto (the “Notice of Termination”), given in
accordance with Section 7.2. Any Notice of Termination shall: (i) indicate (in
the case of a termination by the Company) whether such termination is for Cause
and (in the case of a termination by the Executive within 12 months following
the Change in Control Date) whether such termination is for Good Reason, (ii) to
the extent applicable, set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment for Cause or for Good Reason and (iii) specify the Date of
Termination (as defined below). The effective date of an employment termination
(the “Date of Termination”) shall be the close of business on the date specified
in the Notice of Termination (which date may not be less than 15 days or more
than 120 days after the date of delivery of such Notice of Termination) in the
case of a termination other than one due to the Executive’s death, or the date
of the Executive’s death, as the case may be.
               (b) The failure by the Executive or the Company to set forth in
the Notice of Termination any fact or circumstance which contributes to a
showing of Good Reason or Cause shall not waive any right of the Executive or
the Company, respectively, hereunder or preclude the Executive or the Company,
respectively, from asserting any such fact or circumstance in enforcing the
Executive’s or the Company’s rights hereunder.
               (c) Any Notice of Termination for Cause given by the Company must
be given within 90 days of the occurrence of the event(s) or circumstance(s)
that constitute(s) Cause.
               (d) Any Notice of Termination for Good Reason given by the
Executive must be given within 90 days of the occurrence of the event(s) or
circumstance(s) that constitute(s) Good Reason.
     4. Benefits to Executive.
          4.1 Termination Prior to Change in Control Date.
               (a) Termination Without Cause. If, prior to the Change in Control
Date (including a situation in which the Change in Control Date never occurs),
the Company terminates the Executive’s employment other than for Cause,
Disability or death, then, provided Executive has complied with his obligations
under Section 6, the Executive shall be entitled to the following benefits, the
distribution of which shall be subject to the provisions of Sections 4.4 and
4.7:

4



--------------------------------------------------------------------------------



 



                    (i) the Company shall pay to the Executive, in a lump sum in
cash on the Date of Termination, the sum of the following amounts: (1) the
Executive’s base salary through the Date of Termination, (2) any compensation
previously deferred by the Executive (together with any accrued interest or
earnings thereon) and (3) any accrued vacation pay, in each case to the extent
not previously paid (the sum of the amounts described in clauses (1) through
(3) shall be hereinafter referred to as the “Accrued Obligations”);
                    (ii) during the Severance Period, the Company shall continue
to pay to the Executive, in accordance with the Company’s regular payroll
practices, the Executive’s highest annual base salary during the two-year period
prior to the Date of Termination; and
                    (iii) during the Severance Period, the Company shall
continue to provide to the Executive and the Executive’s family the opportunity
to continue to receive the medical, dental and vision benefits that are provided
to the Company’s active employees, in accordance with the applicable Benefit
Plans in effect on the Date of Termination (to the extent such benefits can
continue to be provided to the Executive and his family, or to the extent such
benefits cannot be provided to the Executive and his family, then the cash
equivalent thereof, based on the premium cost thereof to the Company, which cash
amount shall be paid proportionately over the Severance Period, monthly in
advance); provided, however: (1) that if the Executive becomes reemployed with
another employer and is eligible to receive a particular type of benefits (e.g.,
medical insurance benefits) from such employer on terms at least as favorable to
the Executive and his family as those being provided by the Company, then the
Company shall no longer be required to provide those particular benefits to the
Executive and his family; and (2) to the extent that such payments are taxable
to the Executive and/or extend beyond the COBRA continuation period, then such
payments shall be made monthly in advance.
               (b) Other Terminations. If, prior to the Change in Control Date,
the Executive’s employment with the Company is terminated other than under the
circumstances described in Section 4.1(a), then the Company shall (i) pay the
Executive (or his estate, if applicable), in a lump sum in cash on the Date of
Termination, the Accrued Obligations and (ii) to the extent not previously paid
or provided, timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive following the Executive’s termination of employment under any plan,
program, policy, practice, contract or agreement of the Company and its
subsidiaries (such other amounts and benefits shall be hereinafter referred to
as the “Other Benefits”), the distribution of which shall be subject to the
provisions of Section 4.7.
          4.2 Termination Following Change in Control Date.
               (a) Termination within 12 Months Following Change in Control
Date. If the Company terminates the Executive’s employment other than for Cause,
Disability or death within 12 months following the Change in Control Date, or if
the Executive terminates his employment for Good Reason within 12 months
following the Change in Control Date, then, provided Executive has complied with
his obligations under Section 6, the Executive shall be entitled to the
following benefits, the distribution of which shall be subject to the provisions
of Sections 4.4 and 4.7:

5



--------------------------------------------------------------------------------



 



                    (i) the Company shall pay to the Executive, in a lump sum in
cash on the Date of Termination, (A) the Accrued Obligations and (B) the product
of (x) the annual target bonus payable to the Executive for the fiscal year in
which the Date of Termination occurs and (y) a fraction, the numerator of which
is the number of days in the then-current fiscal year through the Date of
Termination, and the denominator of which is 365, less any portion of such bonus
previously paid to the Executive;
                    (ii) during the Severance Period, the Company shall continue
to pay to the Executive, in accordance with the Company’s regular payroll
practices, the Executive’s highest annual base salary during the two-year period
prior to the Date of Termination; and
                    (iii) during the Severance Period, the Company shall
continue to provide to the Executive and the Executive’s family the opportunity
to continue to receive the medical, dental and vision benefits that are provided
to the Company’s active employees, in accordance with the applicable Benefit
Plans in effect on the Date of Termination (to the extent such benefits can
continue to be provided to the Executive and his family, or to the extent such
benefits cannot be provided to the Executive and his family, then the cash
equivalent thereof, based on the premium cost thereof to the Company, which cash
amount shall be paid proportionately over the Severance Period, monthly in
advance); provided, however: (1) that if the Executive becomes reemployed with
another employer and is eligible to receive a particular type of benefits (e.g.,
medical insurance benefits) from such employer on terms at least as favorable to
the Executive and his family as those being provided by the Company, then the
Company shall no longer be required to provide those particular benefits to the
Executive and his family; and (2) to the extent that such payments are taxable
to the Executive and/or extend beyond the COBRA continuation period, then such
payments shall be made monthly in advance.
               (b) Termination More Than 12 Months Following Change in Control
Date. If the Company terminates the Executive’s employment other than for Cause,
Disability or death more than 12 months following the Change in Control Date,
then, provided Executive as complied with his obligations under Section 6, the
Executive shall be entitled to the following benefits, the distribution of which
shall be subject to the provisions of Sections 4.4 and 4.7:
                    (i) the Company shall pay to the Executive, in a lump sum in
cash on the Date of Termination, the Accrued Obligations;
                    (ii) during the Severance Period, the Company shall continue
to pay to the Executive, in accordance with the Company’s regular payroll
practices, the Executive’s highest annual base salary during the two-year period
prior to the Date of Termination; and
                    (iii) during the Severance Period, the Company shall
continue to provide to the Executive and the Executive’s family the opportunity
to continue to receive the medical, dental and vision benefits that are provided
to the Company’s active employees, in accordance with the applicable Benefit
Plans in effect on the Date of Termination (to the extent such benefits can
continue to be provided to the Executive and his family, or to the extent such
benefits cannot be provided to the Executive and his family, then the cash
equivalent thereof,

6



--------------------------------------------------------------------------------



 



based on the premium cost thereof to the Company, which cash amount shall be
paid proportionately over the Severance Period, monthly in advance); provided,
however: (1) that if the Executive becomes reemployed with another employer and
is eligible to receive a particular type of benefits (e.g., medical insurance
benefits) from such employer on terms at least as favorable to the Executive and
his family as those being provided by the Company, then the Company shall no
longer be required to provide those particular benefits to the Executive and his
family; and (2) to the extent that such payments are taxable to the Executive
and/or extend beyond the COBRA continuation period, then such payments shall be
made monthly in advance.
               (c) Other Terminations. If, following the Change in Control Date,
the Executive’s employment with the Company is terminated other than under the
circumstances described in Section 4.2(a) or Section 4.2(b), then the Company
shall (i) pay the Executive (or his estate, if applicable), in a lump sum in
cash on the Date of Termination, the Accrued Obligations and (ii) to the extent
not previously paid or provided, timely pay or provide to the Executive the
Other Benefits, the distribution of which shall be subject to the provisions of
Section 4.7.
               (d) Expenses. Subject to Section 4.7, the Company agrees to
reimburse the Executive for all legal and other fees and expenses that the
Executive reasonably incurs as a result of any claim or dispute regarding the
benefits due to the Executive pursuant to this Section 4.2 if the Executive
prevails in such claim or dispute.
          4.3 Section 280G Provisions.
               (a) Notwithstanding any other provision of this Agreement, in the
event that the Company undergoes a Change in Ownership or Control (as defined
below), the Company shall not be obligated to provide to the Executive a portion
of any Contingent Compensation Payments (as defined below) that the Executive
would otherwise be entitled to receive to the extent necessary to eliminate
Excess Parachute Payments (as defined below) for the Executive, except as set
forth in Section 4.3(b). For purposes of this Section 4.3, the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Payments” and the aggregate amount (determined in accordance with the Treasury
Regulations codified at 26 C.F.R. § 1.280G-1, as may be amended, or any
successor regulations thereto (the “280G Regulations”)) of the Contingent
Compensation Payments so eliminated shall be referred to as the “Eliminated
Amount.”
               (b) Notwithstanding the provisions of Section 4.3(a), no such
reduction in Contingent Compensation Payments shall be made if (i) the
Eliminated Amount (computed without regard to this sentence) exceeds (ii) 110%
of the aggregate present value (determined in accordance with the 280G
Regulations) of the amount of any additional taxes that would be incurred by the
Executive if the Eliminated Payments (determined without regard to this
sentence) were paid to him (including, state and federal income taxes on the
Eliminated Payments, the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”, which term shall include
applicable Treasury Regulations), payable with respect to all of the Contingent
Compensation Payments in excess of the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code), and any withholding taxes). The override of
such reduction in Contingent Compensation Payments pursuant to this
Section 4.3(b)

7



--------------------------------------------------------------------------------



 



shall be referred to as a “Section 4.3(b) Override.” For purposes of this
paragraph, if any federal, state or local income taxes would be attributable to
the receipt of any Eliminated Payment, the amount of such taxes shall be
computed by multiplying the amount of the Eliminated Payment by the maximum
combined federal, state and local income tax rate provided by law.
               (c) For purposes of this Section 4.3 the following terms shall
have the following respective meanings:
                    (i) “Change in Ownership or Control” shall mean a change in
the ownership or effective control of the Company or in the ownership of a
substantial portion of the assets of the Company determined in accordance with
Section 280G(b)(2) of the Code.
                    (ii) “Contingent Compensation Payment” shall mean any
payment (or benefit) in the nature of compensation that is made or made
available (under this Agreement or otherwise) to a “disqualified individual” (as
defined in Section 280G(c) of the Code) and that is contingent (within the
meaning of Section 280G(b)(2)(A)(i) of the Code) on a Change in Ownership or
Control of the Company.
                    (iii) “Excess Parachute Payment” shall mean a payment
described in Section 280G(b)(1) of the Code.
               (d) Any payments or other benefits otherwise due to the Executive
following a Change in Ownership or Control that could reasonably be
characterized (as determined by the Company) as Contingent Compensation Payments
(the “Potential Payments”) shall not be made until the dates provided for in
this Section 4.3(d).
                    (i) In the event that the Company undergoes a Change in
Ownership or Control, and the Executive becomes entitled to receive Contingent
Compensation Payments relating to such Change in Ownership or Control, the
Company shall (A) determine at such time or times as may be necessary to comply
with the requirements under Section 280G of the Code whether such Contingent
Compensation Payments constitute in whole or in part Excess Parachute Payments
and (B) in the event the Company determines that such Contingent Compensation
Payments constitute in whole or in part Excess Parachute Payments, notify the
Executive (within 30 days after each such determination and with reasonable
detail regarding the basis for its determinations) of the following: (1) which
Potential Payments constitute Contingent Compensation Payments, (2) the
Eliminated Amount and (3) whether the Section 4.3(b) Override is applicable.
                    (ii) Within 30 days after delivery of such notice to the
Executive, the Executive shall deliver a response to the Company (the “Executive
Response”) stating either (A) that he agrees with the Company’s determination
pursuant to the preceding sentence, or (B) that he disagrees with such
determination, in which case he shall set forth (1) which Potential Payments
should be characterized as Contingent Compensation Payments, (2) the Eliminated
Amount, or (3) whether the Section 4.3(b) Override is applicable.
                    (iii) If and to the extent that any Contingent Compensation
Payments are required to be treated as Eliminated Payments pursuant to this
Section 4.3, then the Payments shall be reduced or eliminated, as determined by
the Company, in the following order:

8



--------------------------------------------------------------------------------



 



(A) any cash payments, (B) any taxable benefits, (C) any nontaxable benefits,
and (D) any vesting of equity awards, in each case in reverse order beginning
with payments or benefits that are to be paid the farthest in time from the date
that triggers the applicability of the excise tax, to the extent necessary to
maximize the Eliminated Payments.
                    (iv) If the Executive fails to deliver an Executive Response
on or before the required date, the Company’s initial determinations shall be
final, and the Company shall make the Potential Payments (other than the
Eliminated Payments) to the Executive within 10 business days following the due
date for delivery to the Company of the Executive Response (except for any
Potential Payments which are not due to be made until after such date, which
Potential Payments shall be made on the date on which they are due).
                    (v) If the Executive states in the Executive Response that
he agrees with the Company’s determinations, the Company’s initial
determinations shall be final, the Contingent Compensation Payments that shall
be treated as Eliminated Payments shall be as set forth in the Executive
Response, and the Company shall make the Potential Payments (other than the
Eliminated Payments) to the Executive within 10 business days following delivery
to the Company of the Executive Response (except for any Potential Payments
which are not due to be made until after such date, which Potential Payments
shall be made on the date on which they are due).
                    (vi) If the Executive states in the Executive Response that
he disagrees with the Company’s determinations, then, for a period of 60 days
following delivery of the Executive Response, the Executive and the Company
shall use good faith efforts to resolve such dispute. If such dispute is not
resolved within such 60-day period, such dispute shall be settled exclusively by
arbitration in Boston, Massachusetts, in accordance with the rules of the
American Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. The Company shall, within
10 business days following delivery to the Company of the Executive Response,
make to the Executive those Potential Payments as to which there is no dispute
between the Company and the Executive regarding whether they should be made
(except for any such Potential Payments which are not due to be made until after
such date, which Potential Payments shall be made on the date on which they are
due). The balance of the Potential Payments (other than Eliminated Payments)
shall be made within 10 business days following the resolution of such dispute.
                    (vii) Subject to the limitations contained in
Sections 4.3(a) and (b) hereof, the amount of any payments to be made to the
Executive following the resolution of such dispute shall be increased by amount
of the accrued interest thereon computed at the prime rate announced from time
to time by Bank of America, compounded monthly from the date that such payments
originally were due.
                    (viii) In the event the Company is required to perform a
redetermination in accordance with Treas. Reg. 1.280G-1 Q/A-33(b) with respect
to any Contingent Compensation Payments, this Section 4.3(d) shall apply with
respect to such redetermination and the parties shall make such adjustments as
may be necessary as a result of such redetermination including, if appropriate,
the payment by the Company of Contingent

9



--------------------------------------------------------------------------------



 



Compensation Payments previously treated as Eliminated Payments if the
Section 4.3(b) Override applies as a result of such redetermination.
               (e) The provisions of this Section 4.3 are intended to apply to
any and all payments or benefits available to the Executive under this Agreement
or any other agreement or plan of the Company under which the Executive receives
Contingent Compensation Payments.
          4.4 Release. The obligation of the Company to make the payments and
provide the benefits to the Executive under Section 4.1(a), Section 4.2(a) or
Section 4.2(b) is conditioned upon the Executive signing a release of claims in
the form attached hereto as Exhibit A, or such other form as may be agreed to by
the Company and the Executive (the “Employee Release”), within 21 days (the
“Release Period”) following the Date of Termination and upon the Executive not
revoking the Employee Release in a timely manner thereafter. Provided that the
Employee Release has become binding, the payments to the Executive under
Section 4.1(a), Section 4.2(a) or Section 4.2(b) shall be payable or shall
commence on the 30th day following the Date of Termination. Notwithstanding the
foregoing, the provisions of benefits under Section 4.1(a)(iii),
Section 4.2(a)(iii) or Section 4.2(b)(iii) shall continue during the Release
Period and any applicable revocation period.
          4.5 Exclusive Severance Benefits. The making of the payments and the
provision of the benefits by the Company to the Executive under Section 4.1(a),
Section 4.2(a) or Section 4.2(b) shall constitute the entire obligation of the
Company to the Executive as a result of the termination of his employment under
the circumstances set forth in such Sections, and the Executive shall not be
entitled to additional payments or benefits under any other plan, program,
policy, practice, contract or agreement of the Company or its subsidiaries.
          4.6 Mitigation. The Executive shall not be required to mitigate the
amount of any payment or benefits provided for in Section 4.1(a), Section 4.2(a)
or Section 4.2(b) by seeking other employment or otherwise. Further, except as
provided in Section 4.1(a)(iii), Section 4.2(a)(iii) or Section 4.2(b)(iii), the
amount of any payment or benefits provided for in Section 4.1(a), Section 4.2(a)
or Section 4.2(b) shall not be reduced by any compensation earned or benefits
received by the Executive as a result of employment by another employer.
          4.7 Section 409A. Subject to this Section 4.7, any severance payments
or benefits under this Agreement shall begin only upon the date of the
Executive’s “separation from service” (as determined below), which occurs on or
after the date of the Executive’s termination. The following rules shall apply
with respect to distribution of the payments and benefits, if any, to be
provided to the Executive under Sections 4.1 or 4.2, as applicable:
               (a) It is intended that each installment of the payments and
benefits provided under Sections 4.1 and 4.2 shall be treated as a separate
“payment” for purposes of Section 409A of the Code and the guidance issued
thereunder (“Section 409A”). Neither the Company nor the Executive shall have
the right to accelerate or defer the delivery of any such payments or benefits
except to the extent specifically permitted or required by Section 409A;

10



--------------------------------------------------------------------------------



 



               (b) If, as of the date of the “separation from service” of the
Executive from the Company (within the meaning of Section 4.7(d) below), the
Executive is not a “specified employee” (within the meaning of Section 409A),
then each installment of the payments and benefits shall be made on the dates
and terms set forth in Sections 4.1 or 4.2, as applicable; and
               (c) If, as of the date of the separation from service of the
Executive from the Company, the Executive is a specified employee, then:
                    (i) Each installment of the payments and benefits due under
Sections 4.1 or 4.2 that, in accordance with the dates and terms set forth
herein, will in all circumstances, regardless of when the separation from
service occurs, be paid within the short-term deferral period (as defined under
Section 409A) shall be treated as a short-term deferral within the meaning of
Treasury Regulation Section 1.409A-1(b)(4) to the maximum extent permissible
under Section 409A; and
                    (ii) Each installment of the payments and benefits due under
Sections 4.1 or 4.2 that is not described in Section 4.7(c)(i), above, and that
would, absent this subsection, be paid within the six-month period following the
separation from service of the Executive from the Company shall not be paid
until the date that is six months and one day after such separation from service
(or, if earlier, the Executive’s death), with any such installments that are
required to be delayed being accumulated during the six-month period and paid in
a lump sum on the date that is six months and one day following the Executive’s
separation from service and any subsequent installments, if any, being paid in
accordance with the dates and terms set forth herein; provided, however, that
the preceding provisions of this sentence shall not apply to any installment of
payments and benefits if and to the maximum extent that such installment is
deemed to be paid under a separation pay plan that does not provide for a
deferral of compensation by reason of the application of Treasury
Regulation 1.409A-1(b)(9)(iii) (relating to separation pay upon an involuntary
separation from service). Any installments that qualify for the exception under
Treasury Regulation Section 1.409A-1(b)(9)(iii) must be paid no later than the
last day of the Executive’s second taxable year following his taxable year in
which the separation from service occurs.
               (d) The determination of whether and when a separation from
service from the Company has occurred shall be made and in a manner consistent
with and based on the presumptions set forth in, Treasury
Regulation Section 1.409A-1(h). Solely for purposes of this Section 4.7(d),
“Company” shall include all persons with whom the Company would be considered a
single employer as determined under Treasury Regulation Section 1.409A-1(h)(3).
               (e) All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A to the extent that such reimbursements or in-kind benefits are
subject to Section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the Executive’s lifetime
(or during a shorter period of time specified in this Agreement), (ii) the
amount of expenses eligible for reimbursement during a calendar year may not
affect the expenses eligible for reimbursement in any other calendar year,
(iii) the reimbursement of an eligible expense will be made on or before the
last day of the calendar year following the year in

11



--------------------------------------------------------------------------------



 



which the expense is incurred and (iv) the right to reimbursement is not subject
to set off or liquidation or exchange for any other benefit.
               (f) The Company makes no representation or warranty and shall
have no liability to the Executive or any other person if any provisions of this
Agreement are determined to constitute nonqualified deferred compensation
subject to Section 409A and do not satisfy an exemption from, or the conditions
of, Section 409A.
     5. Settlement of Disputes; Arbitration. All claims by the Executive for
benefits under this Agreement shall be directed to the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the reasons
for the denial and the provisions of this Agreement relied upon. Any further
dispute or controversy arising under or in connection with this Agreement shall
be settled exclusively by arbitration in Boston, Massachusetts, in accordance
with the rules of the American Arbitration Association then in effect. Judgment
may be entered on the arbitrator’s award in any court having jurisdiction.
     6. Restrictive Covenants.
          6.1 Non-competition. The Executive shall not, at any time during the
Restriction Period (as defined below), directly or indirectly engage in the
business of, have any equity interest in or manage or operate any person, firm,
corporation, partnership or other entity or business (whether as director,
officer, employee, agent, representative, partner, security holder, consultant,
proprietor, joint venturer or otherwise) that engages in any business which
competes with any portion of the Business (as defined below) of the Company
anywhere in the Restricted Area (as defined below). Nothing herein shall
prohibit the Executive from being a passive owner of not more than 1% of the
outstanding equity interest in any entity that is publicly traded, so long as
the Executive has no active participation in the business of such entity.
          6.2 Non-solicitation. The Executive shall not, at any time during the
Restriction Period, directly or indirectly, recruit or otherwise solicit or
induce any employee, customer, subscriber or supplier of the Company or any
prospective employee, customer, subscriber or supplier of the Company (i) to
terminate its employment or arrangement with the Company, or (ii) to otherwise
change its relationship with the Company. In addition, the Executive shall not,
at any time during the Restriction Period, directly or indirectly, either for
Executive or for any other person or entity employ such individual during his or
her employment with the Company and for a period of six months after such
individual terminates his or her employment with the Company.
          6.3 Non-disparagement. The Executive agrees to refrain from
disparaging the Company and its affiliates, including, without limitation, any
of their respective products, services, technologies or practices, or any of
their respective directors, officers, employees, agents, representatives or
stockholders, either orally or in writing. Nothing in this Section 6.3 shall
preclude the Company from making truthful statements that are reasonably
necessary to comply with applicable law, regulation or legal process.

12



--------------------------------------------------------------------------------



 



          6.4 Non-disclosure.
               (a) Except in connection with the faithful performance of the
Executive’s duties as the President and Chief Executive Officer of the Company
or as a member of the Board, the Executive shall, in perpetuity, maintain in
confidence and shall not directly, indirectly or otherwise, use, disseminate,
disclose or publish, or use for the Executive’s benefit or the benefit of any
person, firm, corporation or other entity any confidential or proprietary
information or trade secrets of or relating to the Company (including, without
limitation, business plans, business strategies and methods, acquisition
targets, intellectual property in the form of patents, trademarks and copyrights
and applications therefor, ideas, inventions, works, discoveries, improvements,
information, documents, formulae, practices, processes, methods, developments,
source code, modifications, technology, techniques, data, programs, other
know-how or materials, owned, developed or possessed by the Company, whether in
tangible or intangible form, information with respect to the Company’s
operations, processes, products, inventions, business practices, finances,
principals, vendors, suppliers, customers, potential customers, marketing
methods, costs, prices, contractual relationships, regulatory status, prospects
and compensation paid to employees or other terms of employment) (collectively,
the “Confidential Information”), or deliver to any person, firm, corporation or
other entity any document, record, notebook, computer program or similar
repository of or containing any such Confidential Information. The Executive and
the Company hereby stipulate and agree that, as between them, any item of
Confidential Information is important, material and confidential and affects the
successful conduct of the businesses of the Company (and any successor or
assignee of the Company). Notwithstanding the foregoing, Confidential
Information shall not include any information that has been published in a form
generally available to the public prior to the date the Executive proposes to
disclose or use such information, provided that such publishing of the
Confidential Information shall not have resulted from the Executive directly or
indirectly breaching the Executive’s obligations under this Section 6.4 or any
other similar provision by which the Executive is bound, or from any third-party
breaching a provision similar to that found under this Section 6.4. For the
purposes of the previous sentence, Confidential Information will not be deemed
to have been published or otherwise disclosed merely because individual portions
of the information have been separately published, but only if all material
features comprising such information have been published in combination.
               (b) The Executive may respond to a lawful and valid subpoena or
other legal process but (i) shall give the Company the earliest possible notice
thereof, (ii) shall, as much in advance of the return date as possible, make
available to the Company and its counsel the documents and other information
sought and (iii) shall assist such counsel at Company’s expense in resisting or
otherwise responding to such process.
               (c) On the Date of Termination, the Executive shall return any
property of the Company (including, without limitation, proprietary information
or intellectual property) that is within the Executive’s custody or control.
               (d) Nothing in this Section 6.4 shall prohibit the Executive from
(i) disclosing information and documents when required by law, subpoena or court
order (subject to the requirements of Section 6.4(b) above), (ii) disclosing
information and documents to the Executive’s attorney or tax adviser for the
purpose of securing legal or tax advice, (iii) disclosing

13



--------------------------------------------------------------------------------



 



the Executive’s post-employment restrictions in this Agreement in confidence to
any potential new employer, or (iv) retaining, at any time, the Executive’s
personal correspondence, the Executive’s personal contacts and documents related
to the Executive’s own personal benefits, entitlements and obligations.
          6.5 Acknowledgement. The Executive acknowledges that the restrictions
contained in this Section 6 (a) are in consideration for the rights provided to
Executive as set forth in this Agreement and the Company’s past and future
provision of confidential information to Executive, and (b) represent a fair
balance of the Company’s rights to protect its Business and Executive’s right to
pursue employment. In the event the terms of this Section 6 shall be determined
by any court of competent jurisdiction to be unenforceable by reason of its
extending for too great a period of time or over too great a geographical area
or by reason of its being too extensive in any other respect, it will be
interpreted to extend only over the maximum period of time for which it may be
enforceable, over the maximum geographical area as to which it may be
enforceable, or to the maximum extent in all other respects as to which it may
be enforceable, all as determined by such court in such action.
          6.6 Injunctive Relief. It is recognized and acknowledged by the
Executive that a breach of the covenants contained in Section 6 will cause
irreparable damage to the Company and its goodwill, the exact amount of which
will be difficult or impossible to ascertain, and that the remedies at law for
any such breach will be inadequate. Accordingly, the Executive agrees that in
the event of a breach of any of the covenants contained in Section 6, in
addition to any other remedy which may be available at law or in equity, the
Company will be entitled to specific performance and injunctive relief.
          6.7 Section 6 Defined Terms. As used in this Section 6, (a) the term
“Company” shall include the Company and its direct and indirect parents and
subsidiaries, (b) the term “Business” shall mean the Business of the Company or
its subsidiaries or affiliates and any business that is competitive with the
business, work or projects of the Company or its subsidiaries or affiliates, as
such business, work or projects may have been conducted or contemplated during
the term of the Executive’s employment with the Company, (c) the term
“Restricted Area” shall mean anywhere in the world and (d) the term “Restriction
Period” shall mean the period beginning on the Effective Date and ending on the
date upon which the Severance Period expires.
     7. Miscellaneous.
          7.1 Successors. This Agreement shall be binding upon the Company and
its successors and assigns. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amount would still be payable to the Executive or
his family hereunder if the Executive had continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
this Agreement to the executors, personal representatives or administrators of
the Executive’s estate.
          7.2 Notice. All notices, instructions and other communications given
hereunder or in connection herewith shall be in writing. Any such notice,
instruction or

14



--------------------------------------------------------------------------------



 



communication shall be sent either (i) by registered or certified mail, return
receipt requested, postage prepaid, or (ii) prepaid via a reputable nationwide
overnight courier service, in each case addressed to the Company, at 64 Jackson
Road, Devens, Massachusetts 01434, Attention: General Counsel, and to the
Executive at the Executive’s last address reflected in the Company’s records (or
to such other address as either the Company or the Executive may have furnished
to the other in writing in accordance herewith). Any such notice, instruction or
communication shall be deemed to have been delivered five business days after it
is sent by registered or certified mail, return receipt requested, postage
prepaid, or one business day after it is sent via a reputable nationwide
overnight courier service. Either party may give any notice, instruction or
other communication hereunder using any other means, but no such notice,
instruction or other communication shall be deemed to have been duly delivered
unless and until it actually is received by the party for whom it is intended.
          7.3 Employment by Subsidiary. For purposes of this Agreement, the
Executive’s employment with the Company shall not be deemed to have terminated
solely as a result of the Executive continuing to be employed by a wholly-owned
subsidiary of the Company.
          7.4 Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
          7.5 Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the internal laws of the
Commonwealth of Massachusetts, without regard to conflicts of law principles
that would result in the application of the laws of any other jurisdiction.
          7.6 Waivers. No waiver by the Executive at any time of any breach of,
or compliance with, any provision of this Agreement to be performed by the
Company shall be deemed a waiver of that or any other provision at any
subsequent time.
          7.7 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but both of which together shall
constitute one and the same instrument.
          7.8 Tax Withholding. Any payments provided for hereunder shall be paid
net of any applicable tax withholding required under federal, state or local
law.
          7.9 Entire Agreement. This Agreement sets forth the entire agreement
of the parties hereto in respect of the subject matter contained herein and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of the
subject matter contained herein; and any prior agreement of the parties hereto
in respect of the subject matter contained herein is hereby terminated and
cancelled. Without limiting the generality of the preceding sentence, this
Agreement shall replace and supersede in its entirety the Prior Agreement, which
shall have no further force or effect. Notwithstanding the foregoing, the
provisions of any stock option agreements between the Company and the Executive

15



--------------------------------------------------------------------------------



 



(including, without limitation, any terms thereof relating to acceleration of
vesting) shall not be superseded by or modified by the terms of this Agreement.
          7.10 Amendments. This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.
          7.11 Executive’s Acknowledgements. The Executive acknowledges that he:
(a) has read this Agreement; (b) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the Executive’s
own choice or has voluntarily declined to seek such counsel; (c) understands the
terms and consequences of this Agreement; and (d) understands that the law firm
of Latham & Watkins LLP is acting as counsel to the Company in connection with
the transactions contemplated by this Agreement, and is not acting as counsel
for the Executive.
[Signature Page Follows]

16



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

            AMERICAN SUPERCONDUCTOR CORPORATION
      Signature:   /s/ Gregory J. Yurek         Print name: Gregory J. Yurek   
    Title:   Chairman of the Board              EXECUTIVE
      Signature:   /s/ Daniel P. McGahn        Print name: Daniel P. McGahn     
     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Release Agreement
     This Release Agreement (this “Agreement”), dated as of _________, 20__, is
made by and between Daniel P. McGahn (the “Executive”) and American
Superconductor Corporation, a Delaware corporation (the “Company”). Capitalized
terms used but not defined in this Agreement shall have the meanings set forth
in that certain Amended and Restated Severance Agreement, dated as of May 24,
2011, by and between the Executive and the Company (the “Severance Agreement”).
     WHEREAS, the Executive and the Company have previously entered into the
Severance Agreement;
     WHEREAS, pursuant to the terms of the Severance Agreement, the obligation
of the Company to make the payments and provide the benefits (collectively, the
“Payments”) to the Executive under Section 4.1(a), Section 4.2(a) or
Section 4.2(b) (as applicable) of the Severance Agreement is conditioned upon
the Executive executing this Agreement within the Release Period and upon the
Executive not revoking this Agreement in a timely manner; and
     WHEREAS, the Executive and the Company wish to resolve any and all
disputes, claims, complaints, grievances, charges, actions, petitions, and
demands that the Executive may have against the Company and any of the Company
Releasees (as defined below) including, but not limited to, any and all claims
arising out of or in any way related to the Executive’s employment with or
separation from the Company or its subsidiaries or affiliates.
     NOW, THEREFORE, in consideration of the Company’s agreement to provide the
Payments as set forth in the Severance Agreement and the mutual promises made
herein, the Company and the Executive hereby agree as follows:
     1. General Release and Waiver. The Executive, on behalf of himself and his
representatives, agents, estate, heirs, successors and assigns, hereby
irrevocably and unconditionally releases, remises and discharges the Company,
its officers, directors, stockholders, affiliates (within the meaning of the
Securities Act of 1933), attorneys, agents and employees, and their respective
predecessors, successors and assigns (collectively, the “Company Releasees”),
from any and all actions or causes of action, suits, claims, complaints,
liabilities, contracts, torts, debts, damages, controversies, rights and
demands, whether existing or contingent, known or unknown, arising up to and
through the Effective Date (as defined below) out of the Executive’s employment,
or the termination of the Executive’s employment, with the Company, including,
but not limited to, all employment discrimination claims under the Age
Discrimination in Employment Act, 29 U.S.C. §621 et seq., Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq., the Americans With Disabilities
Act of 1990, 42 U.S.C. § 12101 et seq., the Family and Medical Leave Act, 29
U.S.C. § 2601 et seq., the Worker Adjustment and Retraining Notification Act, 29
U.S.C. § 2101 et seq., the Massachusetts Fair Employment Practices Act, M.G.L.
c.151B, § 1 et seq., the Massachusetts Civil Rights Act, M.G.L. c.12, §§ 11H and
11I, the Massachusetts Equal Rights Act, M.G.L. c.93, § 102 and M.G.L. c.214, §
1C, the Massachusetts Labor and Industries Act, M.G.L. c.149, § 1 et seq., and

A-1



--------------------------------------------------------------------------------



 



the Massachusetts Privacy Act, M.G.L. c.214, § 1B, all as amended, and all
claims arising out of the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.
and the Employee Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et
seq., all as amended; and all claims to any non-vested ownership interest in the
Company, contractual or otherwise, including, but not limited to, claims to
stock or stock options. Notwithstanding the foregoing, (a) nothing in this
release prevents the Executive from filing, cooperating with, or participating
in any proceeding before the U.S. Equal Employment Opportunity Commission or a
state Fair Employment Practices Agency (except that the Executive acknowledges
that he may not recover any monetary benefits in connection with any such claim,
charge or proceeding), (b) this release does not extend to any rights the
Executive has that arise after the Effective Date or to any rights to payments
after the date hereof that arise under the Severance Agreement and (c) this
release does not extend to any rights the Executive may have to indemnification
as an officer or director of the Company under the provisions of the Company’s
by-laws or applicable law.
     2. Release of Age Discrimination Claims; Periods for Review and
Reconsideration.
          (a) The Executive understands that this Agreement includes a release
of claims arising under the Age Discrimination in Employment Act. The Executive
understands, agrees and represents that the covenants made herein may affect
rights and liabilities of substantial extent and agrees that the covenants and
releases provided herein are in the Executive’s best interest. The Executive
acknowledges under penalties of perjury that (i) the Executive has been and is
hereby advised to consult with an attorney prior to executing this Agreement;
(ii) the Executive has been given a period of twenty-one days within which to
consider this Agreement; (iii) the Executive has signed this Agreement free of
duress or coercion; and (iv) the Executive is fully aware of his rights, and has
carefully read and fully understands all provisions of this Agreement before
signing. Further, the Executive represents and warrants that in negotiating and
executing this Agreement he has had an adequate opportunity to consult with
competent legal counsel of the Executive’s choosing concerning the meaning and
effect of each term and provision hereof, and that there are no representations,
promises, or agreements between the Company and the Executive with respect to
the matters contemplated by this Agreement other than those expressly set forth
in writing herein or in the Severance Agreement.
          (b) The Executive further warrants that he understands that he has
seven days after signing this Agreement to revoke the Agreement by notice in
writing to American Superconductor Corporation, 64 Jackson Road, Devens,
Massachusetts 01434, Attention: General Counsel. This Agreement shall be
binding, effective, and enforceable upon both parties upon the expiration of
this seven-day revocation period (the “Effective Date”) without the Company’s
General Counsel having received such revocation, but not before such time.
     3. Severability. In the event that any provision or any portion of any
provision hereof or any surviving agreement made a part hereof becomes or is
declared by a court of competent jurisdiction or arbitrator to be illegal,
unenforceable, or void, this Agreement shall continue in full force and effect
without said provision or portion of provision.
     4. No Oral Modification. This Agreement may only be amended in a writing
signed by Employee and a duly authorized officer of the Company.

A-2



--------------------------------------------------------------------------------



 



     5. Voluntary Agreement. The Executive represents and warrants that in
negotiating and executing this Agreement the Executive has had an adequate
opportunity to consult with competent legal counsel of the Executive’s choosing
concerning the meaning and effect of each term and provision hereof, and that
there are no representations, promises, or agreements between the Company and
the Executive with respect to the matters contemplated by this Agreement other
than those expressly set forth in writing herein or in the Severance Agreement.
The parties have carefully read this Agreement in its entirety; fully understand
and agree to its terms and provisions; and intend and agree that it is final and
binding on all parties.
     6. Choice of Law. This Agreement shall be governed by and interpreted in
accordance with the law of the Commonwealth of Massachusetts, without regard to
the law of conflicts of that state that would result in the application of the
laws of any other jurisdiction.
[Signature Page Follows]

A-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement on the respective dates set forth below.

                Dated:                         Daniel P. McGahn                
        AMERICAN SUPERCONDUCTOR CORPORATION
    Dated:                      By:           Name:           Title:        

A-4